DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on June 20, 2022.  Claims 6, 7 14 and 20 have been cancelled.  Thus, claims 1-5, 8-13, 15-19, 21 and 22 are pending.  Claims 1, 9 and 17 are independent.

Response to Arguments
Applicants’ arguments with respect to the newly added limitations have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/005418 to Bae.
Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae.
With respect to independent claim 9, Bae discloses one or more sensors, configured to receive sensor input from a vicinity of a first vehicle, and to generate sensor data representing the received sensor input (see paragraphs [0328] and [0329]:  The sensing unit 210 may sense an object present outside the vehicle 100. For example, the sensing unit 210 can have a sensing range for sensing an object outside the vehicle 100.  The sensing unit 210 may be one of a camera, a radar, a lidar, an ultrasonic sensor and an infrared sensor.); 
one or more processors, configured to detect a second vehicle from the received sensor data (see paragraph [0124]:  The light receiving unit can receive information on another vehicle through light emitted from the other vehicle.); 
3determine from the sensor data a region of a first type relative to the second vehicle and a region of a second type relative to the second vehicle (see paragraph [0346]: the processor 270 may further set a left BSD zone 301a and a right BSD zone 301b in addition to the first left BSD zone 302a, the first right BSD zone 302b, the second left BSD zone 303a and the second right BSD zone 303b.); and 
control the first vehicle to avoid or reduce travel in the one or more regions of the first type or to travel from a region of the first type to a region of the second type, wherein the one or more processors are further configured to detect from the sensor data an acceleration of the second vehicle relative to the first vehicle (see paragraph [0312]:  The processor 270 may calculate variations in the relative distance and relative velocity between the other vehicle and the vehicle 100 on the basis of the vehicle state information included in the vehicle information and vehicle state information of the other vehicle. The processor 270 may analyze movement of the other vehicle on the basis of the position, speed, steering angle and travel route of the other vehicle, which are included in the vehicle state information of the other vehicle, while analyzing movement of the vehicle 100 on the basis of the position, speed, steering angle and travel route of the vehicle 100, which are included in the vehicle state information. The processor 270 may calculate variations in the relative distance and relative velocity between the other vehicle and the vehicle 100 by analyzing movement of the vehicle 100 and movement of the other vehicle.); and 
wherein the one or more processors are configured to control the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected acceleration (see paragraph [0251]:  the processor 270 may change the second BSD zone on the basis of the vehicle information. The processor 270 may extend the second BSD zone upon determining that accident possibility of the vehicle 100 increases on the basis of the vehicle information. The processor 270 may advance second level alarm output time by extending the second BSD zone such that the driver can rapidly recognize a dangerous situation. The processor 270 may reduce the second BSD zone upon determining that accident possibility of the vehicle 100 decreases on the basis of the vehicle information. The processor 270 may delay second level alarm output time by reducing the second BSD zone.).  
With respect to dependent claim 10, Bae discloses wherein the one or more regions of the first type are blind spots of the second vehicle (see paragraph [0289]:  When another vehicle traveling around the vehicle 100 is a large vehicle, the processor 270 may extend the second BSD zone to the other vehicle.).  
With respect to dependent claim 11, Bae discloses wherein the one or more blind spots are regions in a vicinity of the second vehicle that are not visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side-mirror, or a right-side-mirror of the second vehicle (see Figure 5b, reference numerals 302a, 303a, 302b and 303b).  
With respect to dependent claim 12, Bae discloses wherein the one or more regions of the second type are regions in a vicinity of the second vehicle that are visible from a driver's seat of the second vehicle via any of a front windshield, a rear-view mirror, a left-side-mirror, or a right-side-mirror of the second vehicle (see Figure 5b, reference numerals 301a and 301b).  
With respect to dependent claim 13, Bae discloses wherein the one or more processors are further configured to detect from the sensor data a distance of the second vehicle relative to the first vehicle (see paragraph [0120]:  The ultrasonic sensor can measure a distance between the sensed object and the vehicle 100.); and 
wherein the one or more processors are configured to control the first vehicle to avoid or reduce a duration of time spent in the one or more regions of the first type using the detected distance (see paragraphs [0412] – [0414]: when traffic around the vehicle 100 is congested, the processor 270 may reduce the second BSD zones 303a and 303b for outputting the second level alarm since speeds of the vehicle 100 and other vehicles are low.  When traffic around the vehicle 100 is congested even when the vehicle 100 travels on an expressway, the processor 270 can reduce the second BSD zones 303a and 303b since speeds of the vehicle 100 and other vehicles are low.  When traffic around the vehicle 100 is congested even when the vehicle 100 travels at night, the processor 270 can reduce the second BSD zones 303a and 303b since speeds of the vehicle 100 and other vehicles are low.).  4  
With respect to dependent claim 15, Bae discloses wherein the one or more processors are further configured to determine from the sensor data a position of a second vehicle relative to the first vehicle (see paragraph [0120]:  The ultrasonic sensor can measure a distance between the sensed object and the vehicle 100.); and 
a physical configuration of the second vehicle, and wherein the one or more processors determine the region of the first type and the region of the second type using the position of the second vehicle and the physical configuration of the second vehicle (see paragraphs [0202] –[0205]:  When the other vehicle is a large vehicle, the processor 270 can extend the BSD zone to the other vehicle.  The processor may receive information about the model of the other vehicle traveling around the vehicle 100 through the communication unit 220. Upon determining that the model of the other vehicle is a large vehicle on the basis of the received information, the processor 270 may extend the BSD zone to the large vehicle.  When a large vehicle travels around the vehicle 100, the processor 270 extends the BSD zone to the large vehicle such that the driver of the vehicle 100 recognizes the large vehicle.).  

Allowable Subject Matter
Claims 1-5, 8, 16-19 and 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661